Citation Nr: 1118149	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a hiatal hernia with reflux esophagitis.

3.  Entitlement to a compensable rating for service-connected peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  A February 2008 Board decision denied service connection for hypertension, heart disease, degenerative joint disease of each knee, hiatal hernia with reflux esophagitis, and sinusitis; the decision also denied an increased evaluation for service-connected peptic ulcer disease.  This decision found that the notice of disagreement on the denial of entitlement to a non-service connected pension, received May 27, 2005, was timely filed and remanded the issues of service connection for degenerative joint disease of the lumbar spine and entitlement to non-service connected pension to the RO for additional development.  

The February 2008 Board denial of service connection for sinusitis and for a hiatal hernia with reflux esophagitis, as well as the denial of a compensable evaluation for service-connected peptic ulcer disease, were vacated and remanded to the Board by a Memorandum Decision of the Court of Appeals for Veterans Claims (Court) in August 2010.  The February 2008 Board denials of service connection for hypertension, heart disease, and degenerative joint disease of the knees were affirmed by the August 2010 Memorandum Decision.

A letter was sent to the Veteran's attorney, with a copy to the Veteran, on December 8, 2010, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter from the Veteran, dated March 4, 2011 noted that he did not have any additional evidence to submit and requested that the Board proceed immediately with readjudication of the claims.  
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The August 2010 Memorandum Decision found that the December 2005 examination upon which the Board relied to deny service connection for a hiatal hernia with reflux esophagitis was inadequate because it addressed only a possible secondary connection to service-connected peptic ulcer disease and did not address any possible direct connection to service.  According to the Memorandum Decision, the Board failed to adequately explain why an examination with nexus opinion was not warranted on the issue of service connection for sinusitis, as the Veteran claimed continuity of symptomatology since service and there was post-service evidence of sinusitis on file.  It was also concluded that the Board should have obtained a current examination of the Veteran's service-connected peptic ulcer disease because of his contention subsequent to the December 2005 examination that the disability had worsened.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a sinusitis and/or a gastrointestinal disorder since December 2005, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The RO will schedule the Veteran for a VA sinus examination to determine whether the Veteran has a sinus disorder and if so, identify its etiology.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a sinus disability that was incurred in or aggravated beyond normal progression by service.   

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The RO will also schedule the Veteran for a VA gastrointestinal examination to determine the etiology of his hiatal hernia with reflux esophagitis and to determine the current severity of his 
service-connected peptic ulcer disease.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a hiatal hernia with reflux esophagitis that was incurred in or aggravated beyond normal progression by service.  The examiner will also provide an opinion on the current symptomatology and severity of the Veteran's service-connected peptic ulcer disease in accordance with the criteria in 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for sinusitis and for a hiatal hernia with reflux esophagitis.  The RO will also re-adjudicate the issue of entitlement to a compensable evaluation for service-connected peptic ulcer disease.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

